The Honorable Hoye Horn State Representative P.O. Box 64 Foreman, Arkansas 71836-0064
Dear Representative Horn:
This is in response to your request for an opinion concerning the distribution of Educational Excellence Trust Fund monies under Act 10 of 1991, now codified at A.C.A. §§ 6-5-301 — 306. Specifically, you note that the Foreman School District Board of Directors and the certified personnel voted to distribute the district's share of these funds equally among all certified personnel, or rather, as a legal matter, there was no vote to the contrary. Your question with regard to this fact is as follows:
  Is the Foreman School Board obligated or required to pay staff members with extended month contracts (coaches, etc.) extra from local funds due to the fact they are employed an additional three (3) months each year?
It is my opinion that the answer to your question is "no," the statutes do not require this.
As was stated in Opinion No. 89-217 (copy enclosed), addressing a similar question:
  While `weighing' each certified personnel's share to reflect the fact that some work twelve months rather than nine may have some equitable basis, the statute simply does not require it or allow it.
Opinion No. 89-217 at 2.
Act 10 of 1991, as codified at A.C.A. § 6-5-303(a) provides that "[t]his increased funding shall be divided equally among allcertified personnel unless [there is an agreement to the contrary]." (Emphasis added). The act does not provide any mechanism or method of adjustment by virtue of the fact that some certified personnel have longer contracts than others, whether it be through the use of these funds, or other local funds. It appears rather, that the issue of using local funds for this purpose is a matter of contract between the board and the particular teacher. Of course, if teachers are required to work more days than their contract requires, they are entitled to extra compensation. A.C.A. § 6-17-807 (Cum. Supp. 1991). I have found no statute, however, which requires that these twelve month positions receive extra compensation to adjust for the equal distribution of Educational Excellence Trust Fund monies. Had this been the legislative intent, it could have been easily expressed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure